McLennan, P. J. (dissenting):
I think the language used in the 2d paragraph' of the will in question is plain and unambiguous; that such paragraph is not repugnant to or inconsistent with any of the other provisions of the will, and, therefore, that such language should be given its ordinary meaning and that the testatrix’s intent respecting the bequest thereby made should be ascertained solely from the language so employed.
The paragraph of the will which is the subject of this controversy is as follows:
“ Second : I give, devise and bequeath to my daughter, Helen Springer, my printing office and bindery, together with all the presses, bindery machinery, type, paper on hand, office furniture and equipment of every nature connected with said business; also all my household furniture, plate, hooks, pictures and other articles of use or ornament, including jewelry, together with the diamond rings formerly belonging to her father and one formerly belonging to Mrs. Tucker — except four diamond rings, one with emeralds to he disposed of as hereinafter mentioned. Also my horses and carriages and stable equipment of every kind. Also the use, possession and control for and during the term of her natural life, provided she pays the taxes and keeps premises in good repair, of my house, No. 605 W. Ferry street, in the city of Buffalo, N. Y. *353Also the sum of five thousand dollars. Should the said premises, 605 W. Ferry street, not he in my possession at the time of my death, my said daughter may have the use of any other one house, for life, under the same terms and conditions above mentioned, of which I may die seized. The said premises, 605 W. Ferry street, or any other premises chosen by my said daughter, should said premises, 605 W. Ferry street, not be in my possession at the time of my death, to go and form a part of my residuary estate on the death of my said daughter. ”
The learned surrogate interpreted the provision relating to the printing office and bindery of the decedent as only bequeathing to the appellant the property mentioned in such provision, viz., “my printing office and bindery, together with all the presses, bindery machinery, type, paper on hand, office furniture and equipment of every nature connected with said business,” and that under such clause she took nothing else. The contention of the appellant is that because of such language and certain other provisions of the will, the testatrix intended that the appellant should have, in addition to the printing office and bindery, presses, bindery machinery, type, paper on hand, office furniture, etc., all the bills receivable and any deposits in the bank which might exist to the credit of the printing business, which she claims should be awarded to her under the words, “ office furniture and equipment of every nature connected with said business.”
As before suggested, there is nothing uncertain or ambiguous about the provisions of the will to which attention has been called. The testatrix said: “ I bequeath to my daughter certain property,” all of which was specified, none of it having any connection with bills receivable or with a credit which might exist in favor of the testatrix in any bank. And still we are asked to believe that from the whole will it should be inferred that the intent of the testatrix was that all her bills receivable, perchance involving her entire estate, should be turned over to her legatee, the appellant in this case.
The surrogate has charged the executors with the amount of such bills receivable and has credited them with the amount of the indebtedness against the printing concern, which they have *354paid, but as I understand the position of the appellant it is that she is entitled to the surplus of such bills receivable after payment of the indebtedness of the concern, thereby reducing the interest of the residuary legatees.
In the prevailing opinion a good deal is said about the intention of the testatrix in making her will; among other things, that she, the mother, took the printing concern as a legacy from the father, and that she was anxious that her daughter should continue to own and control such business and that in order to do so successfully it was necessary that she should have capital, and that the $5,000 as a specific legacy willed to the daughter, was not intended to supply such capital. I have very little notion as to what the testatrix intended to do in the premises. I do not know but that as matter of fact she was desirous that her daughter should close up the printing establishment and go into some other business where she would not need any capital. I am only concerned with the proposition of law as to whether, when a testator or testatrix says, “I give and bequeath my printing office and the machinery connected therewith” and then adds, “and all office furniture and equipment,” that language means that there is given to such legatee ah the bills receivable accumulated in such business and all the money that may be deposited in the bank to the account of such business. That, as it seems to me, is precisely what the appellant in this case is contending for and what the prevailing opinion about to be handed down by this court means. A testator gives his printing office and bindery, together with ah the presses, bindery machinery, type, paper on hand, office furniture and equipment of every nature connected with said business. Can that mean that the legatee is to have all the bills receivable resulting from such business, which perchance may be ten times more valuable than all the things specified in such clause ?
It will be observed that the testatrix does not bequeath the business to the appellant; but she bequeaths to her certain specified things, which are perfectly well known and understood if we give heed to the ordinary meaning of the English language; but it is said that somehow in this case “ office furniture and equipment ” should include and mean cash in the bank, and moneys which have become due and owing and payable to *355the testatrix during her lifetime. It seems to me that the proposition is not supported by good logic or authority. In Matter of Long Island L. & T. Co. (92 App. Div. 5) a father willed to his son “ all my law business, law books, papers, safe, bookcases and office furniture, and all property pertaining to my business.” It was held unanimously that the fees which the father had earned in his lifetime and which had become valid obligations in favor of his estate, did not pass to the son under such will.
In Matter of Reynolds (124 N. Y. 388) it appeared that the testator had given to his son certain real estate situate in the city of Rochester, “including also East arcade (so-called), with all the lands, buildings and appurtenances thereunto belonging, or in anywise appertaining, and including all the furniture and personal property in and upon the same, or in any manner connected therewith, to have and to hold the same,” etc. The Court of Appeals held that the personal property, including cash and bonds, which was in a safe in and upon such property, did not pass to the legatee by such bequest. That case contains an interesting review of the English cases, and I think that no case in the whole category can he found in which it is held or intimated that the words “ office fmmiture and equipment of every nature connected with said business,” include hills receivable or deposits in the bank to the credit of such business. Other cases cited by the learned counsel for the respondents are instructive, many of them referred to in the opinion of Judge Parker in the Reynolds Case (supra). (Brown v. Quintard, 177 N. Y. 84; Bunyan v. Pearson, 8 App. Div. 86; Mann v. Mann, 14 Johns. 1, affg. 1 Johns. Ch. 231; Fleming v. Brook, Schoales & L. 318; Andrews v. Shoppe, 84 Maine, 170.) Jarman on Wills (Vol. 1, p. 751) collates a number of such authorities, and all, as it seems to me, are of the same tenor and effect, although the language may he quite different, that a testatrix who gives to a legatee a certain printing office and bindery, together with all the presses, bindery machinery, type, paper on hand, office furniture and equipment of every nature connected with said business, does not intend thereby to bequeath bills receivable which may have been the result of years of accumulation and constitute perchance practically her *356entire estate. The language -employed, given its ordinary interpretation, does not say or mean, as it seems to me, any such thing.
I conclude that the decree of the surrogate is right and should he affirmed, with costs payable by the appellant.
Foote, J., concurred.
Decree of Surrogate’s Court reversed and matter remitted to the Surrogate’s Court, with directions to proceed in accordance with the opinion of Spring, J., with costs and disbursements to the appellant payable out of the estate.